DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Arguments/Remarks filed on 31 May 2022.
Claims 1 – 20 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 October 2020, 5 May 2022, 31 May 2022, and 6 July 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter   
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed limitation, “the intervening member being immovable relative to the first intermediate shaft along the first axis.”  The closest prior art, Machida et al. (WO 2016/076377 A1), hereinafter Machida, and Ullrich et al. (US 8,281,873), hereinafter Ullrich, discloses the applicant’s invention except for the claimed limitation.  Instead, Machida discloses the intervening member as a clutch member that is capable of moving relative to the first intermediate shaft along the first axis or the axis of the intermediate shaft.  Modification of the intervening member of Machina such that the intervening member is immovable relative to the first intermediate shaft along the first axis would remove the clutch function of the intervening member and it would be impossible to switch between transmitting and not transmitting rotational energy to the striking mechanism.  Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626. The examiner can normally be reached 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        26 August 2022

/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731